PER CURIAM.
By petition for writ of certiorari, we have for review Order No. 10526 of the Public Service Commission dated February 16, 1973, granting the application of Blair Contracting Co., Inc. and issuing Certificate No. 1110 authorizing transportation of construction materials, prestressed concrete products, concrete and steel tanks, heavy contractor and industrial machinery and equipment, transformers and other items, that due to size or weight, require special hauling equipment or services, to, from and between all points and places within that area of Florida lying north of the southern boundaries of Pinellas, Hillsborough, Orange, and Brevard Counties and lying east of the western boundaries of Leon and Wakulla Counties. Subsequent to entry of this order, question arose as to whether all commodities, the transportation of which is authorized by the aforestated order, must be items that due to size or weight, require special hauling equipment or services. Therefore, the Commission entered Amendatory Order No. 10526-A on March 1, 1973, clarifying the previous order and holding,
“ORDERED by the Florida Public Service Commission that the application of Blair Contracting Co., Inc., 1851 Talleyrand Avenue, Jacksonville, Florida 32206, be and the same is granted and that Certificate No. 1110 be issued authorizing the transportation of construction materials, prestressed concrete products, concrete and steel tanks, heavy contractor and industrial machinery and equipment, transformers and other items, providing that the transportation of any and all of the commodities authorized by this order shall be restricted to include only those items that, due to size or weight, require special hauling equipment or services to, from and between all points and places within that area of Florida lying north of the southern boundaries of Pinellas, Hillsborough, Polk, Orange and Brevard Counties and lying east of the western boundaries of Leon and Wakulla Counties.”
Petitioner, herein, also seeks review of Order No. 10526-A and Order No. 10605 in which order the Commission denied petition for reconsideration.
Our careful consideration and analysis of the petition, the record and briefs, and *683oral argument of counsel sustains the view that the findings of the Public Service Commission are supported by competent, substantial evidence and that in entering its order Respondent Commission met the essential requirements of law.
Accordingly, the petition for writ of cer-tiorari should be, and it is hereby, denied.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS and BOYD, JJ., concur.